EXHIBIT 10.2
THIRD AMENDMENT TO LOAN AGREEMENT
THIS THIRD AMENDMENT TO LOAN AGREEMENT among PGRT ESH, Inc., a Delaware
corporation (the “Borrower”), Lightstone Holdings LLC, a Delaware limited
liability company (“Lightstone Holdings”), David Lichtenstein (together with
Lightstone Holdings, the “Guarantors,” and collectively with the Borrower, the
“Loan Parties”), and Citicorp USA, Inc., a Delaware corporation (the “Lender”),
is made as of January 30, 2009.
W I T N E S S E T H :
WHEREAS, the Borrower and the Lender are parties to the Amended and Restated
Loan Agreement dated as of June 6, 2008, as amended by the First Amendment to
Loan Agreement dated as of October 31, 2008 (as amended before the date hereof,
by that certain letter agreement dated December 31, 2008 by and among the Loan
Parties and the Lender, collectively, the “First Amendment”) and the Second
Amendment to Loan Agreement dated as of December 31, 2008 (together with the
First Amendment, collectively, the “Loan Agreement”; the terms defined therein
being used herein as therein defined); and
WHEREAS, each of the Guarantors guaranteed the liabilities and obligations of
the Borrower under the Loan Agreement on the terms and conditions set forth in
an Amended and Restated Guaranty dated June 6, 2008, each as amended by the
First Amendment to Amended and Restated Guaranty dated as of October 31, 2008 by
each of the Guarantors in favor of the Lender; and
WHEREAS, the Loan Parties and the Lender have executed a letter agreement dated
the date hereof pursuant to which the Lender and the Loan Parties have agreed to
amend further the First Amendment.
NOW, THEREFORE, the Borrower, the Guarantors and the Lender agree as follows:
SECTION 1. Amendment to Loan Agreement. Effective as of the date hereof, Section
2.2.4 of the Loan Agreement is amended by deleting “January 30, 2009” each time
it appears and substituting “March 2, 2009” therefor.
SECTION 2. Covenants.
(a) The Borrower shall cause (i) Lightstone Holdings, Lightstone Prime, LLC and
The Lightstone Group, LLC to retain and continue to engage on reasonably
commercial terms one of the restructuring advisors specified in Schedule A
hereto, or such other restructuring advisor as is reasonably satisfactory to the
Lender, on or before February 13, 2009 (it being understood that such advisor
shall begin providing services under such engagement by February 13, 2009) the
scope of whose engagement shall be disclosed in advance to, and shall be
reasonably satisfactory to, the Lender, and (ii) deliver to the Lender copies of
such advisor’s work product, analyses and reports from time to time promptly
after they become available.
(b) The Borrower shall cause Prime Retail Outlets to comply with the covenant
set forth in Schedule B hereto.

 

 



--------------------------------------------------------------------------------



 



SECTION 3. Reference to and Effect on the Loan Documents.
(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” and words of like import, and such words or words of like import in
each reference in the other Loan Documents, shall mean and be a reference to the
Loan Agreement as amended hereby.
(b) Except as specifically amended hereby, all of the terms and provisions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Lender under any of the
Loan Documents or constitute a waiver of any provision of any of the Loan
Documents, nor shall anything contained herein be deemed to prejudice the
exercise by the Lender of any or all its rights and remedies under the Loan
Documents.
(d) Except as specifically amended hereby, all of the terms and provisions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
(e) This Amendment shall be deemed to be a Loan Document for all purposes.
(f) This Amendment is subject to Section 8.4 of the Loan Agreement.
SECTION 4. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original, and all of which taken together shall constitute one and the same
instrument. This Amendment may be executed and delivered by telecopier or other
electronic means with the same force and effect as if the same was a fully
executed and delivered original manual counterpart.
[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
caused this Amendment to be executed by its proper and duly authorized officer
or managing member as of the date first set forth above.

            Borrower

PGRT ESH, INC.
      By:   /s/ David Lichtenstein         David Lichtenstein        Chairman   
    Guarantors
      /s/ David Lichtenstein       David Lichtenstein            LIGHTSTONE
HOLDINGS LLC
      By:   /s/ David Lichtenstein         David Lichtenstein        Managing
Member        Lender

CITICORP USA, INC.
      By:   /s/ Diana Yusun         Diana Yusun        Director   

Signature page to Third Amendment

 

 



--------------------------------------------------------------------------------



 



Schedules Do Not Reference Prime Group Realty Trust Or Its Subsidiaries Or
Properties And Are Intentionally Omitted

 

 